    Case 19-21619       Doc 16      Filed 10/01/19     Entered 10/01/19 08:26:30         Page 1 of 6

                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  HARTFORD DIVISION


In re                                                         Chapter 11

JOHN ALAN SAKON,                                              Case No. 19-21619 (JJT)

                        Debtor.
________________________________________________________________________________


  UNITED STATES TRUSTEE’S MOTION FOR AN ORDER EITHER DISMISSING OR
   CONVERTING THE DEBTOR’S CHAPTER 11 CASE FOR FAILURE TO PROVIDE
 PROOF OF APPROPRIATE INSURANCE COVERAGES & FAILURE TO COMPLETE,
  FILE AND/OR PRODUCE REQUIRED BANKRUPTCY FORMS AND DOCUMENTS

        William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”), in furtherance of his duties and responsibilities set forth in 28 U.S.C. § 586(a)(3) and (5),

hereby moves for an order dismissing the chapter 11 case of John Alan Sakon (“Debtor”) pursuant

to 11 U.S.C. § 1112(b). In support thereof, the United States Trustee represents and alleges that

the Debtor has failed to provide proof that he maintains appropriate casualty, liability and such

other appropriate insurance coverages in amounts adequate to both protect the bankruptcy estate

and the general public. Further, the United States Trustee has requested that the Debtor provide the

United States Trustee with a list of real property in which he claims any interest and a list of

significant personal property in which he claims an interest on or before Tuesday, September 24,

2019. Debtor failed to respond to the United States Trustee’s request. In support of his motion,

the United States Trustee, through his undersigned counsel, states the following:

                                                FACTS

        1.     The Debtor filed his voluntary Chapter 11 petition on September 19, 2019. ECF 1.

Debtor failed to file bankruptcy schedules or statements with his petition or at any time afterward to

date. No attorney has filed an appearance on behalf of the Debtor or appears to have assisted in the
                                                   1
    Case 19-21619         Doc 16   Filed 10/01/19      Entered 10/01/19 08:26:30         Page 2 of 6

preparation of Debtor’s bankruptcy petition. See Case Docket. Debtor states that he is not a small

business debtor and lists Sakon Development LLC, a limited liability company, as a business he

operates as a “sole proprietor.” ECF 1, page 4. Debtor states that he has fewer than fifty creditors,

has between one million and 10 million dollars in assets, and has liabilities of between one million

and 10 million dollars.

       2.      The Debtor listed two email addresses on his filed bankruptcy documents:

johnsakon@yahoo.com and johsakon@sakon.biz. The United States Trustee transmitted a lengthy

email to the Debtor on September 20, 2019 advising the Debtor of his fiduciary duties as a debtor-

in-possession and the United States Trustee’s role in Chapter 11 cases. The email also requested

that the Debtor provide proof of insurance coverage sufficient to protect both the Debtor’s

bankruptcy estate and the public and the need for the Debtor to provide the United States Trustee

with lists/descriptions of real and significant personal property in which he claims an interest in

order for the United States Trustee to analyze the sufficiency of insurance coverages. The deadline

for the receipt of that information and the proof of insurance was Tuesday, September 24, 2019.

The United States Trustee received a “null” reply to the use of Debtor’s johnsakon@sakon.biz

email address but did not receive any “undeliverable” response to Debtor’s johnsakon@yahoo.com

email address and presumes receipt.

       3.      The Debtor has failed to respond to the United States Trustee concerning the request

for insurance coverages or for descriptions of property to date.

       4.      Each Chapter 11 debtor must maintain property insurance coverage which is

adequate to protect the assets of the bankruptcy estate and protect the public in general against loss.

Failure to provide for such insurance coverage is cause for dismissal or conversion pursuant to 11

U.S.C. §1112(b)(4)(C). Failure to timely provide information and documents reasonably requested


                                                   2
    Case 19-21619       Doc 16     Filed 10/01/19       Entered 10/01/19 08:26:30             Page 3 of 6

by the United States Trustee is cause for dismissal or conversion pursuant to 11 U.S.C.

§1112(b)(4)(H).

                                            ARGUMENT

       Section 1112(b) governs conversion and dismissal of chapter 11 cases and states in relevant

part as follows:

       (1) Except as provided in paragraph (2) and subsection (c), on request of a party in
       interest, and after notice and a hearing, the court shall convert a case under this
       chapter to a case under chapter 7 or dismiss a case under this chapter, whichever is
       in the best interests of creditors and the estate, for cause unless the court determines
       that the appointment under section 1104(a) of a trustee or an examiner is in the best
       interests of creditors and the estate.

       (2) The court may not convert a case under this chapter to a case under chapter 7 or
       dismiss a case under this chapter if the court finds and specifically identifies unusual
       circumstances establishing that converting or dismissing the case is not in the best
       interests of creditors and the estate, and the debtor or any other party in interest
       establishes that --

               (A) there is a reasonable likelihood that a plan will be confirmed within the
               timeframes established in sections 1121(e) and 1129(e) of this title
               . . .; and

               (B) the grounds for converting or dismissing the case include an act or
               omission of the debtor other than under paragraph (4)(A)--

                       (i) for which there exists a reasonable justification for the act or
                       omission; and

                      (ii) that will be cured within a reasonable period of time fixed by the court.
                                              ...
       (4) For purposes of this subsection, the term 'cause' includes--

                                              ...

               (C) failure to maintain appropriate insurance that poses a risk to the estate or
               to the public;

               (H) failure timely to provide information or attend meetings reasonably
               requested by the United States trustee.

                                              ...
11 U.S.C. § 1112(b).
                                                    3
    Case 19-21619        Doc 16     Filed 10/01/19     Entered 10/01/19 08:26:30          Page 4 of 6


       Thus, with limited exceptions, Section 1112(b) mandates that the Court dismiss or convert a

Chapter 11 case where any of the acts or omissions identified as “cause” in Section 1112(b)(4)

exist. In re Van Eck, 425 B.R. 54, 58-59 (Bankr. D. Conn., Weil, J.); In re Emergystat of Sulligent,

Inc., 2008 WL 597613, *5-6 (Bankr. E.D. Tenn. 2008); In re Gateway Access Solutions, Inc., 374

B.R. 556, 560 (Bankr. M. D. Pa. 2007); In re TCR of Denver, LLC, 338 B.R. 494, 498 (Bankr. D.

Colo. 2006). The mandatory language of Section 1112(b) is a substantial departure from the former

law, which left dismissal or conversion entirely in the Court’s discretion. In re Emergystat of

Sulligent, Inc., 2008 WL 597613, *5-6; In re Gateway Access Solutions, Inc., 374 B.R. at 560

(“Congress has purposefully limited the role of this Court in deciding issues of conversion or

dismissal, such that this Court has no choice, and no discretion, in that it ‘shall’ dismiss or convert a

case under Chapter 11 if the elements for ‘cause’ are shown. . . .”).

       The word “includes” in Section 1112(b)(4) is not limiting. 11 U.S.C. § 102(3) (in

construing the Bankruptcy Code, the terms “includes” and “including” are not limiting); In re

AdBrite Corp., 290 B.R. 209, 216 (Bankr. S.D.N.Y. 2003) (citations omitted). Indeed, the list of

actions or omissions under Section 1112(b) is “illustrative, not exhaustive.” In re AdBrite Corp.,

290 B.R. at 217. Therefore, in finding cause under Section 1112(b), the court may consider other

grounds for dismissal or conversion other than those listed specifically and may rely on its equitable

powers to reach an appropriate result. Id. (citing C–TC 9th Ave. P’ship. v. Norton Co. (In re C–TC

9th Ave. P’ship.), 113 F.3d 1304, 1311 (2d Cir.1997)).

       Under Section 1112(b)(2), a debtor can avoid dismissal or conversion where the debtor

shows that there is “reasonable justification” for the deficiencies in the case, those deficiencies “will

be cured within a reasonable period of time,” and there is a reasonable likelihood that the debtor



                                                   4
     Case 19-21619        Doc 16     Filed 10/01/19      Entered 10/01/19 08:26:30         Page 5 of 6

 will confirm a plan. 11 U.S.C. § 1112(b)(2); In re Van Eck, 425 B.R. at 58-59; In re Emergystat of

 Sulligent, Inc., 2008 WL 597613, *5-6; In re Gateway Access Solutions, Inc., 374 B.R. at 561.

          THE ABSENCE OF ADEQUATE INSURANCE IS CAUSE TO DISMISS THE
                   DEBTOR’S CASE UNDER SECTION 1112(b)(4)(C).

          According to 11 U.S.C. § 1112(b)(4)(C), a chapter 11 case should be dismissed or converted

if a debtor’s failure “to maintain appropriate insurance” poses a risk to the estate or to the public.

Where a debtor owns real property with structures, Section 1112(b)(4)(C) requires that the debtor

maintain property and liability insurance to protect the estate. See e.g., In re Van Eck, 425 B.R. at

61 (failure to maintain property and liability insurance on debtor’s residence constitutes cause for

dismissal); In re GEL, LLC, 495 B.R. 240, 245 (Bankr. E.D.N.Y. 2012) (lack of insurance on real

estate with commercial building cause for dismissal or conversion); Gilroy v. Ameriquest Mortgage

Co., et al (In re Gilroy), 2008 WL 4531982 (1st Cir. BAP 2008) (failure to maintain property and

liability insurance for five condominiums constitutes cause for dismissal).

          Debtor has failed to provide proof that he has appropriate and adequate liability insurance

for his real and/or personal property which would protect his bankruptcy estate and the general

public.

  THE FAILURE TO PROVIDE INFORMATION TO THE UNITED STATES TRUSTEE
    IS CAUSE TO DISMISS THE DEBTOR’S CASE UNDER SECTION 1112(b)(4)(H)

          The Debtor, besides failing to provide proof of insurance coverage, has also failed to

provide information concerning his real and personal property which was reasonably requested by

the United States Trustee. Such failure is an independent ground for the dismissal or conversion of

Debtor’s Chapter 11 case to one under Chapter 7 pursuant to 11 U.S.C. § 1112(b)(4)(H). See

Andover Covered Bridge, LLC v Harrington, 553 B. R. 162, 172 (1st Cir. B.A.P. 2016).




                                                     5
     Case 19-21619       Doc 16      Filed 10/01/19    Entered 10/01/19 08:26:30       Page 6 of 6

        WHEREFORE, the United States Trustee requests that the Court enter an either dismissing

or converting the Debtor’s Chapter 11 case to one under Chapter 7, and granting such other relief as

may be just and appropriate.

Dated: October 1, 2019                      Respectfully submitted,
     New Haven, CT                     WILLIAM K. HARRINGTON
                                            UNITED STATES TRUSTEE FOR REGION 2

                               By:     /s/ Steven E. Mackey
                                        Steven E. Mackey/ct09932
                                      Trial Attorney
                                      Giaimo Federal Building
                                               150 Court Street, Room 302
                                       New Haven, CT 06510
                                       Tel. No. (203) 773-2210




                                                 [6]
